Exhibit 10.1

AGREEMENT AND GENERAL RELEASE

Travelport Limited (“Travelport”) and Travelport, LP (collectively, the
“Company”) and Jeff Clarke (hereinafter collectively with his heirs, executors,
administrators, successors and assigns, “EXECUTIVE”), mutually desire to enter
into this Agreement and General Release (“Agreement” or “Agreement and General
Release”) and agree that:

The terms of this Agreement are the products of mutual negotiation and
compromise between EXECUTIVE and the Company; and

The meaning, effect and terms of this Agreement have been fully explained to
EXECUTIVE; and

EXECUTIVE is hereby advised, in writing, by the Company that he should consult
with an attorney prior to executing this Agreement; and

EXECUTIVE is being afforded twenty-one (21) days from the date of this Agreement
to consider the meaning and effect of this Agreement, and if this Agreement is
executed by EXECUTIVE more than twenty-one (21) days from the date this
Agreement is delivered to EXECUTIVE, it shall be null and void; and

EXECUTIVE understands that he may revoke the general release contained in
paragraph 4 of this Agreement (“the General Release”) for a period of seven
(7) calendar days following the day he executes this Agreement and the General
Release shall not become effective or enforceable until the revocation period
has expired, and no revocation has occurred. Any revocation within this period
must be submitted, in writing, pursuant to the notice provision set forth in
Section 13(i) of the Employment Agreement (as defined herein) and state, “I
hereby revoke my acceptance of the General Release.” Said revocation must be
personally delivered or mailed pursuant to the notice provision set forth in
Section 13(i) of the Employment Agreement (as defined herein) and postmarked
within seven (7) calendar days of execution of this Agreement. In the event of a
revocation of the General Release, the remainder of this Agreement shall remain
in full force and effect; and

EXECUTIVE has carefully considered other alternatives to executing this
Agreement and General Release.

THEREFORE, EXECUTIVE and the Company, for the full and sufficient consideration
set forth below, agree as follows:

1. EXECUTIVE’s employment shall be terminated effective on the Last Day of
Employment, as defined in the attached Personal Statement of Termination
Benefits (the “Personal Statement of Termination Benefits”). Following his Last
Day of Employment, other than as set forth below or in the attached Personal
Statement of Termination Benefits, EXECUTIVE shall not be eligible for any other
payments from the Company.



--------------------------------------------------------------------------------

Jeff Clarke Agreement and General Release

February 14, 2012

Page 2 of 13

 

2. In full satisfaction of the Company’s obligations under Section 8(c)(iii) of
the May 27, 2011 Employment Agreement between EXECUTIVE and Travelport Limited
(the “Employment Agreement”), the Company agrees to provide EXECUTIVE with the
benefits set forth in the attached Personal Statement of Termination Benefits
under the captions “Accrued Rights”, “Pro Rata Portion of 2012 BONUS”,
“Severance Benefits”, and “Equity Acceleration”. The Severance Benefits and
Equity Acceleration are subject to EXECUTIVE’s continued compliance with the
provisions of Section 9 and 10 of the Employment Agreement. EXECUTIVE
understands and agrees that he would not receive the Severance Benefits or the
Equity Acceleration, except for his execution of this Agreement and the
fulfillment of the promises contained herein, and that such consideration is
greater than any amount to which he would otherwise be entitled as an employee
of the Company.

3. The Company will also provide EXECUTIVE with a neutral reference to any
entity other than the Released Parties. Upon inquiry to the Human Resources
department, prospective employers (other than the Released Parties) will be
advised only as to the dates of EXECUTIVE’s employment and his most recent job
title. Last salary will be provided if EXECUTIVE has provided a written release
for the same.



--------------------------------------------------------------------------------

Jeff Clarke Agreement and General Release

February 14, 2012

Page 3 of 13

 

4. Except as otherwise expressly provided by this Agreement or the right to
enforce the terms of this Agreement, EXECUTIVE, of his own free will knowingly
and voluntarily releases and forever discharges the Company, their current and
former parents, and their shareholders, affiliates (including without limitation
Orbitz Worldwide, Inc. and its subsidiaries), subsidiaries (including without
limitation Travelport Operations, Inc.), divisions, predecessors, successors and
assigns and the employees, officers, directors, advisors and agents thereof
(collectively referred to throughout this Agreement as the “Released Parties”,
or a “Released Party”) from any and all actions or causes of action, suits,
claims, charges, complaints, promises demands and contracts (whether oral or
written, express or implied from any source), or any nature whatsoever, known or
unknown, suspected or unsuspected, which against the Released Parties EXECUTIVE
or EXECUTIVE’s heirs, executors, administrators, successors or assigns ever had,
now have or hereafter can shall or may have by reason of any matter, cause or
thing whatsoever arising any time prior to the time EXECUTIVE executes this
Agreement, including, but not limited to:

 

  a. any and all matters arising out of EXECUTIVE’s employment by the Company or
any of the Released Parties and the termination of that employment, and that
includes but is not limited to any claims for salary, allegedly unpaid wages,
bonuses, commissions, retention pay, severance pay, vacation pay, or any alleged
violation of the National Labor Relations Act, any claims for discrimination of
any kind under the Age Discrimination in Employment Act of 1967 as amended by
the Older Workers Benefit Protection Act, Title VII of the Civil Rights Act of
1964, Sections 1981 through 1988 of Title 42 of the United States Code, any
claims under the Employee Retirement Income Security Act of 1974 (except for
benefits that are or become vested on or prior to the Last Day of Employment,
which are not affected by this Agreement, including without limitation any
benefits under the Travelport Employee Savings Plan and the Travelport Officer
Deferred Compensation Plan, which the Company acknowledges are fully vested and
which shall be paid in accordance with their respective terms and EXECUTIVE’s
applicable payment elections), the Americans With Disabilities Act of 1990, the
Fair Labor Standards Act (to the extent such claims can be released), the
Occupational Safety and Health Act, the Consolidated Omnibus Budget
Reconciliation Act of 1985, the Federal Family and Medical Leave Act (to the
extent such claims can be released); and

 

  b. the California Fair Employment and Housing Act; the California Labor Code;
Statutory Provision Regarding Retaliation/Discrimination for Filing a Workers
Compensation Claim; Civil Rights Act; Sexual Orientation Bias Law; AIDS Testing
and Confidentiality Law; Confidentiality of Medical Information; Smokers’ Rights
Law; Parental Leave Law; Apprenticeship Program Bias Law; Wage Payment Act;
Equal Pay Law; Whistleblower Protection Law; Military Personnel Bias Law; Family
and Medical Leave; Parental Leave for School Visits; Electronic Monitoring of
Employees; OSHA law; Consumer Reports: Discrimination Law; Political Activities
of Employees Act; Domestic Violence Victim Employment Leave Act; Voting Leave
Law; Court Leave Law; the San Francisco Labor Laws; and

 

  c. New York State Human Rights Law; Rights of Persons With Disabilities;
Confidentiality of Records of Genetic Tests; Whistleblower; Statutory Provision
Regarding Retaliation/Discrimination for Filing a Workers’ Compensation Claim;
Adoptive Parents’ Child Care Leave Law; Smokers’ Rights Law; Equal Pay Law; AIDS
Testing Confidentiality Act; Nondiscrimination Against Genetic Disorders; Bone
Marrow Leave Law; Equal Rights Law; Confidentiality of Records of Genetic Tests;
State Labor Relations Act; Wage Hour and Wage Payment Laws; Minimum Wage Law;
and



--------------------------------------------------------------------------------

Jeff Clarke Agreement and General Release

February 14, 2012

Page 4 of 13

 

  d. any other federal, state or local civil or human rights law, or any other
alleged violation of any local, state or federal law, regulation or ordinance,
and/or public policy, implied or expressed contract, fraud, negligence,
estoppel, defamation, infliction of emotional distress or other tort or
common-law claim having any bearing whatsoever on the terms and conditions
and/or termination of his employment with the Company including, but not limited
to, any statutes or claims providing for the award of costs, fees, or other
expenses, including reasonable attorneys’ fees, incurred in these matters.

EXECUTIVE agrees that this General Release will cover all claims of every nature
and kind whatsoever, which EXECUTIVE may have, known or unknown, suspected or
unsuspected, past or present, which he may have against Released Parties,
despite the fact that California Civil Code section 1542 (“Section 1542”) may
provide otherwise. EXECUTIVE expressly waives any right or benefit available to
him in any capacity under the provisions of Section 1542, which provides as
follows:

A general release does not extend to the claims which the creditor does not know
or suspect to exist in his or her favor at the time of executing the release,
which if known by him or her must have materially affected his or her settlement
with debtor.

Notwithstanding the foregoing release of claims in this paragraph of this
Agreement:

 

  e. Nothing in the release of claims in this paragraph shall impact the
Class A-2 Interests held by EXECUTIVE granted or purchased pursuant to the TDS
Investor (Cayman) L.P. 2006 Interest Plan, as amended and/or restated from time
to time, and Shares held by EXECUTIVE granted pursuant to the Travelport
Worldwide Limited 2011 Equity Plan, as amended and/or restated from time to
time.

 

  f.

EXECUTIVE has a right to indemnification and advancement from and by the
Company, to the extent in existence as of the date hereof pursuant to the
Company’s by-laws, and such right to indemnification and advancement shall
survive the termination of his employment in accordance with such by-laws and
applicable law. By way of example, if EXECUTIVE is sued as a result of an
authorized action he took as an employee or officer of Company or any of their
affiliates, the Company will advance to EXECUTIVE such sums as are



--------------------------------------------------------------------------------

Jeff Clarke Agreement and General Release

February 14, 2012

Page 5 of 13

 

  necessary to defend such action (including reasonable retainers, attorneys
fees, costs and expenses) as they become due and owing, and will indemnify
EXECUTIVE for any judgment entered against him or reasonable settlement of the
litigation to the extent provided under such bye-laws and applicable laws.

 

  g. The Company represents that it had Directors & Officers (“D&O”) insurance
coverage, including “tail coverage”, during EXECUTIVE’s employment with the
Company, and while he served as an officer for TDS Investor (Cayman) L.P and its
subsidiaries, EXECUTIVE was covered under such D&O coverage for the period he
served as an officer. EXECUTIVE shall continue to be entitled to the benefits of
such coverage with respect to his services performed through the Last Day of
Employment, subject to the applicable terms of the applicable policies.

5. EXECUTIVE also acknowledges that he does not have any current charge, claim
or lawsuit against one or more of the Released Parties pending before any local,
state or federal agency or court regarding his employment and his separation
from employment. EXECUTIVE understands that nothing in this Agreement prevents
him from filing a charge or complaint with or from participating in an
investigation or proceeding conducted by the Equal Employment Opportunity
Commission (“EEOC”) or any other federal, state or local agency charged with the
enforcement of any employment or labor laws, although by signing this Agreement
EXECUTIVE is giving up any right to monetary recovery that is based on any of
the claims he has released. EXECUTIVE also understands that if he files such a
charge or complaint, he has, as part of this Agreement, waived the right to
receive any remuneration beyond what EXECUTIVE has received in this Agreement.

6. EXECUTIVE shall not seek or be entitled to any personal recovery, in any
action or proceeding that may be commenced on EXECUTIVE’s behalf in any way
arising out of or relating to the matters released under this Agreement.
EXECUTIVE acknowledges and agrees that any amounts owed to the Company have been
paid.

7. EXECUTIVE represents that he has not and agrees that he will not in any way
disparage the Company or any Released Party, their current and former officers,
directors and employees, or make or solicit any comments, statements, or the
like to the media or to others that may be considered to be derogatory or
detrimental to the good name or business reputation of any of the aforementioned
parties or entities.

8. EXECUTIVE understands that if this Agreement were not signed, he would have
the right to voluntarily assist other individuals or entities in bringing claims
against Released



--------------------------------------------------------------------------------

Jeff Clarke Agreement and General Release

February 14, 2012

Page 6 of 13

 

Parties. EXECUTIVE hereby waives that right and agrees that he will not provide
any such assistance other than assistance in an investigation or proceeding
conducted by the United States Equal Employment Opportunity Commission or other
federal, state or local agency, or pursuant to a valid subpoena or court order.
EXECUTIVE agrees that if such a request for assistance if by any agency of the
federal, state or local government, or pursuant to a valid subpoena or court
order, he shall advise the Company in writing of such a request no later than
three (3) days after receipt of such request.

9. This Agreement is made in the State of New York and shall be interpreted
under the laws of said State, without regard to conflicts of laws principles
thereof. Its language shall be construed as a whole, according to its fair
meaning, and not strictly for or against either party. Should any provision of
this Agreement be declared illegal or unenforceable by any court or arbitrator
of competent jurisdiction and cannot be modified to be enforceable, including
the General Release (as defined herein), such provision shall immediately become
null and void, leaving the remainder of this Agreement in full force and effect.
However, if as a result of any action initiated by EXECUTIVE, any portion of the
General Release (as defined herein) were ruled to be unenforceable for any
reason, EXECUTIVE shall return consideration equal to the Severance Benefits and
Equity Acceleration provided to EXECUTIVE under this Agreement.

10. EXECUTIVE agrees that neither this Agreement nor the furnishing of the
consideration for this Agreement shall be deemed or construed at any time for
any purpose as an admission by the Company of any liability or unlawful conduct
of any kind, all of which the Company denies.

11. This Agreement may not be modified, altered or changed except upon express
written consent of both parties wherein specific reference is made to this
Agreement.

12. This Agreement sets forth the entire agreement between the parties hereto,
and fully supersedes any prior agreements or understandings between the parties
other than the (i) the post-employment restrictive covenants contained in the
Employment Agreement and the other provisions of the Employment Agreement
expressly retained post-employment by reference in this Agreement; (ii) the
post-employment restrictive covenants contained in the Management Equity Award
Agreements with EXECUTIVE; (iii) the February 15, 2012 letter agreement among
EXECUTIVE, TDS Investor (Cayman) G.P. Ltd., Travelport Intermediate Limited,
Travelport Worldwide Limited, Travelport Holdings Limited and Travelport Limited
regarding EXECUTIVE’s service as non-executive director for such entities; and
(iv) the June 28, 2011 Trust Agreement among Travelport Limited, EXECUTIVE and
Evercore Trust Company, N.A. (the “Trust Agreement”), which agreements shall
continue to apply in accordance with their respective terms, except to the
extent otherwise specifically provided herein. For the avoidance of doubt,
Section 13(p) (“Arbitration”) of the Employment Agreement shall continue to
apply to



--------------------------------------------------------------------------------

Jeff Clarke Agreement and General Release

February 14, 2012

Page 7 of 13

 

disputes between the parties under the Employment Agreement, and shall apply to
any disputes under this Agreement as well, subject to the exclusion set forth in
Section 13(p) of the Employment Agreement regarding the enforcement of
post-employment restrictive covenants pursuant to Section 11 of the Employment
Agreement. In addition, Section 13(i) (“Notice”) of the Employment Agreement
shall continue to apply to all notices required under this Agreement.
Furthermore, for the avoidance of doubt, nothing in this Agreement shall impact
the payment to be made to EXECUTIVE pursuant to the Trust Agreement, which shall
be paid in accordance with the terms such Trust Agreement.

13. EXECUTIVE agrees to cooperate with and, consistent with his other employment
obligations, to make himself reasonably available to Travelport Limited and its
General Counsel, the Company may reasonably request, to assist it in any matter
regarding Travelport or its affiliates, subsidiaries, and predecessors,
including giving truthful testimony in any potential or filed litigation,
arbitration, mediation or similar proceeding litigation involving Travelport and
its affiliates, subsidiaries, and their predecessors, over which EXECUTIVE has
knowledge or information. The Company will reimburse EXECUTIVE for any and all
reasonable expenses reasonably incurred in connection with EXECUTIVE’s
compliance with this paragraph.

14. In consideration for the Severance Benefits and Equity Acceleration being
provided to EXECUTIVE pursuant to this Agreement, EXECUTIVE warrants and affirms
to Travelport that he has at all times conducted himself as a fiduciary of, and
with sole regard to that which is in best interests of, Travelport and its
affiliates and their predecessors. He affirms that in conducting business for
Travelport and its affiliates and their predecessors, he has done so free from
the influence of any conflicting personal or professional interests, without
favor for or regard of personal considerations, and that he has not in any
material respect violated the Travelport Code of Business Conduct & Ethics
(“Travelport Code”). Toward that end, EXECUTIVE understands that this
affirmation is a material provision of this Agreement, and, should the Company
reasonably determine that, during his employment with the Company, EXECUTIVE has
engaged in business practices inconsistent with the affirmation set forth herein
then EXECUTIVE agrees that he shall have committed a material breach of this
Agreement, and the Severance Benefits provided to EXECUTIVE under this Agreement
shall not have been earned. In that case, EXECUTIVE shall be liable for the
return of consideration equal to such payments and benefits. A determination by
the Company pursuant to this paragraph 14 shall not be reasonable if it later
invalidated by a final decision of an arbitrator or a court of competent
jurisdiction that is not the subject of appeal.

THE PARTIES HAVE READ AND FULLY CONSIDERED THIS AGREEMENT AND GENERAL RELEASE
AND ARE MUTUALLY DESIROUS OF ENTERING INTO SUCH AGREEMENT AND GENERAL RELEASE.
EXECUTIVE UNDERSTANDS THAT THIS DOCUMENT SETTLES, BARS AND WAIVES ANY AND ALL
CLAIMS HE HAD OR



--------------------------------------------------------------------------------

Jeff Clarke Agreement and General Release

February 14, 2012

Page 8 of 13

 

MIGHT HAVE AGAINST THE COMPANY; AND HE ACKNOWLEDGES THAT HE IS NOT RELYING ON
ANY OTHER REPRESENTATIONS, WRITTEN OR ORAL, NOT SET FORTH IN THIS DOCUMENT.
HAVING ELECTED TO EXECUTE THIS AGREEMENT AND GENERAL RELEASE, TO FULFILL THE
PROMISES SET FORTH HEREIN, AND TO RECEIVE THEREBY THE SUMS AND BENEFITS SET
FORTH IN PARAGRAPH 2 ABOVE, EXECUTIVE FREELY AND KNOWINGLY, AND AFTER DUE
CONSIDERATION, ENTERS INTO THIS AGREEMENT AND GENERAL RELEASE. IF THIS DOCUMENT
IS RETURNED EARLIER THAN 21 DAYS FROM THE LAST DATE OF EMPLOYMENT, THEN
EXECUTIVE ADDITIONALLY ACKNOWLEDGES AND WARRANTS THAT HE HAS VOLUNTARILY AND
KNOWINGLY WAIVED THE 21 DAY REVIEW PERIOD, AND THIS DECISION TO ACCEPT A
SHORTENED PERIOD OF TIME IS NOT INDUCED BY THE COMPANY THROUGH FRAUD,
MISREPRESENTATION, A THREAT TO WITHDRAW OR ALTER THE OFFER PRIOR TO THE
EXPIRATION OF THE 21 DAYS, OR BY PROVIDING DIFFERENT TERMS TO EMPLOYEES WHO SIGN
RELEASES PRIOR TO THE EXPIRATION OF SUCH TIME PERIOD.



--------------------------------------------------------------------------------

Jeff Clarke Agreement and General Release

February 14, 2012

Page 9 of 13

 

THEREFORE, the parties to this Agreement and General Release now voluntarily and
knowingly execute this Agreement.

 

       EXECUTIVE       

/s/ Jeff Clarke

Signed and sworn before me

this 14 day of February, 2012

      

/s/ Patricia Meudt

       Notary Public               TRAVELPORT LIMITED        By: /s/ Eric Bock  
     Name: Eric Bock        Title: Executive Vice President, Chief Legal Officer
& Chief Administrative Officer

Signed and sworn to before me

this 14 day of February, 2012

      

/s/ Patricia Meudt

       Notary Public               TRAVELPORT, LP        By: Travelport
Holdings, LLC, as General Partner        By: /s/ Eric Bock        Name: Eric
Bock        Title: Executive Vice President, Chief Legal Officer & Chief
Administrative Officer

Signed and sworn to before me

this 14 day of February, 2012

      

/s/ Patricia Meudt

       Notary Public       

 



--------------------------------------------------------------------------------

Jeff Clarke Agreement and General Release

February 14, 2012

Page 10 of 13

 

PERSONAL STATEMENT OF TERMINATION BENEFITS

Date: February 14, 2012

 

EXECUTIVE NAME:    Jeff Clarke    (“you” or “EXECUTIVE”) LAST DAY OF EMPLOYMENT:
   February 14, 2012

ACCRUED RIGHTS:

As set forth as Section 8(c)(iii)(A) and Section 8(a)(iii)(A)-(D) of the
Employment Agreement and subject to the conditions thereof, you will receive the
following basic benefits following the termination of your employment:

 

  •  

Base Salary through your Last Day of Employment;

 

  •  

Any Annual Bonus earned, but unpaid, as of the date of termination for the
immediately preceding fiscal year (i.e. the second half of 2011 and full year
2011), paid in accordance with Section 4 of the Employment Agreement;

 

  •  

Reimbursement of unreimbursed business expenses pursuant to Travelport policy;
and

 

  •  

Employee Benefits pursuant to employee benefit plans of the Company through the
Last Day of Employment.

PRO RATA PORTION OF 2012 BONUS:

Pursuant to Section 8(c)(iii)(B) of the Employment Agreement, you will receive
the following benefit following the termination of your employment:

A pro rata portion of any Annual Bonus, if any, that you would have been
entitled to receive pursuant to Section 4 of the Employment Agreement in such
year based upon the percentage of the fiscal year that shall have lapsed through
the Last Day of Employment, payable when the 2012 bonus(es) would have otherwise
been payable to you pursuant to Section 4 of the Employment Agreement had your
employment not been terminated, i.e. no later than March 2013.



--------------------------------------------------------------------------------

Jeff Clarke Agreement and General Release

February 14, 2012

Page 11 of 13

 

SEVERANCE BENEFITS (“Severance Benefits”):

Pursuant to and subject to Section 8(c)(iii)(C) of the Employment Agreement, you
will receive the following payments and benefits following the termination of
your employment:

HEALTH AND WELFARE BENEFITS:

Continued participation for thirty-six (36) months at active employee rates.
This period shall run concurrently with COBRA. To the extent that these benefits
are taxable to you under Section 105(h) of the Internal Revenue Code, the
Company will provide a gross-up to you to cover any taxes due from you on such
benefits.

TAX PREPARATION BENEFITS:

Continued participation in this Company program for the filing of your 2011 tax
returns that are due April 15, 2012 (or October 15, 2012, if an extension is
sought). The Company shall gross-up any payments on such benefits that are
taxable to you.

SPECIAL MANAGEMENT BONUS

You will remain eligible for the special management bonus expected to be paid in
or about April 2012, consistent with payments to active executives of the
Company.

Unless otherwise defined herein, all capitalized terms set forth above shall
have the meaning set forth in the Employment Agreement. In the event of
Executive’s death or disability after the Last Day of Employment, Executive’s
estate and beneficiaries, as applicable, shall receive the benefits and payment
(or remaining portion thereof) the set forth in this Personal Statement of
Termination Benefits, subject to Executive’s (or his estate’s) execution,
delivery, and non-revocation of the General Release within the applicable time
period.

EQUITY ACCELERATION:

Subject to your execution, return and non-revocation of this Agreement within
the time periods permitted herein, you shall thereupon be deemed to have vested
in:

(i) 1,233,011 Restricted Equity Units granted to you on May 1, 2009 by TDS
Investor (Cayman) L.P. (“TDS Cayman”) pursuant to the Management Equity Award
Agreement between you and TDS Cayman (the “2009 LTIP Management Equity Award
Agreement”). The foregoing shall be in lieu of the provisions regarding
acceleration of



--------------------------------------------------------------------------------

Jeff Clarke Agreement and General Release

February 14, 2012

Page 12 of 13

 

equity set forth in the 2009 LTIP Management Equity Award Agreement, including
without limitation those contained in Section 3.1(e)(ii). These Vested
Restricted Equity Units, as well as previously Vested Restricted Equity Units
(as defined in the 2009 LTIP Management Equity Award Agreement), shall convert
to Class A-2 Interests in TDS Cayman pursuant to the 2009 LTIP Management Equity
Award Agreement.

(ii) 143,292 Restricted Share Units granted to you on December 16, 2011 by
Travelport Worldwide Limited (“Travelport Worldwide”) pursuant to the Management
Equity Award Agreement between you and Travelport Worldwide (the “2011
Management Equity Award Agreement”). The foregoing shall be in full satisfaction
of the provisions regarding acceleration of equity set forth in the 2011
Management Equity Award Agreement, including without limitation those contained
in Section 3.1(b)(ii). These Vested Restricted Share Units shall convert into
Shares pursuant to the 2011 LTIP Management Equity Award Agreement.

POST-EMPLOYMENT RESTRICTIVE COVENANTS (as set forth in Employment Agreement and
Management Equity Award Agreements):

 

Non-competition:    Two (2) years from Last Day of Employment Non-solicitation
of clients and employees:    Two (2) years from Last Day of Employment
Confidential Information:    No time limit Intellectual Property:    No time
limit

For the avoidance of doubt, the term “affiliates” in the post-employment
restrictive covenants in the Employment Agreement and your Management Equity
Award Agreements only include entities owned by The Blackstone Group to the
extent such entities are engaged in the same businesses of Travelport Limited
and its subsidiaries as of the Last Day of Employment.

EQUITY:

 

  (i) You will remain the owner of certain Class A-2 Interests, subject to the
terms of the applicable Management Equity Award Agreements, the TDS Investor
(Cayman) L.P. Agreement of Exempted Limited Partnership (as amended and/or
restated from time to time), the TDS Investor (Cayman) 2006 Interest Plan (as
amended and/or restated from time to time), and any other definitive
documentation entered into by you and TDS Investor (Cayman) L.P. regarding your
equity in TDS Investor (Cayman) L.P.

 

  (ii) The number of Restricted Equity Units (including Catch-Up from prior
years) from the 2011 Tranche contained in the 2009 LTIP Management Equity Award
Agreement that vested as of January 1, 2012, shall be determined no later than
March 31, 2012, and such Vested Restricted Equity Units shall convert to
Class A-2 Interests pursuant to the 2009 LTIP Management Equity Award Agreement.



--------------------------------------------------------------------------------

Jeff Clarke Agreement and General Release

February 14, 2012

Page 13 of 13

 

  (iii) You will remain the owner of certain Shares as a result of the Share
Bonus Award under 2011 Management Equity Award Agreement, and subject to such
Management Equity Award Agreement and the Travelport Worldwide Limited 2011
Equity Plan (as amended and/or restated from time to time).

TAX ISSUES:

As set forth in Section 13(g) of the Employment Agreement, this Personal
Statement of Termination Benefits is intended to comply with the requirements of
Section 409A of the Internal Revenue Code (“Section 409A”) and regulations
promulgated thereunder. To the extent that any provision in this Agreement is
ambiguous as to its compliance with Section 409A, the provision shall be read in
such a manner so that all payments under this Agreement shall not be subject to
an excise tax under Section 409A. Notwithstanding anything contained in the
Agreement to the contrary, if necessary to comply with the restriction in
Section 409A(a)(2)(B) of the Code concerning payments to “specified employees”,
any payment on account of your separation from service that would otherwise be
due hereunder within six months after such separation shall nonetheless be
delayed until no later than the first full pay period following the first
business day of the seventh month following your separation from service. In
addition, notwithstanding anything contained herein to the contrary, you shall
not be considered to have terminated employment with the Company for purposes of
causing any amount due under this Agreement to be made unless you would be
considered to have incurred a “termination of employment” from the Company and
its affiliates within the meaning of Treasury Regulation §1.409A-1(h)(1)(ii).
Finally, for purposes of this Agreement, each amount to be paid or benefit to be
provided shall be construed as a separate identified payment for purposes of
Section 409A of the Code. All amounts provided above will be subject to
applicable taxes, deductions and withholding.